        Case: 1:19-cv-07420 Document #: 1 Filed: 11/08/19 Page 1 of 8 PageID #:1


                       THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                               IllinoisFebruacityry
                                EASTERN DIVISION    2

                                            )
DION PAGE,                                  )
                                            )
                     Plaintiff,             )
                                            )
         v.                                 )
                                            )
CITY OF CHICAGO, a municipal                )
corporation, Chicago Police Sergeant        )          No.
PETER H. TOLEDO,                            )
                                            )
                     Defendants.            )          Jury Trial Demanded.
                                            )



                                    COMPLAINT AT LAW

    NOW COMES Plaintiff DION PAGE, complaining of the Defendants, CITY OF

  CHICAGO, a municipal corporation; and Chicago Police Sergeant PETER H.

  TOLEDO, and states the following:

                                  JURSDICTION AND VENUE

         1.     This action arises under the Constitution of the United States,

  particularly the Fourth and Fourteenth Amendments to the Constitution of the

  United States, under the laws of the United States, particularly the Civil Rights

  Act, Title 42 of the United States Code, Sections 1983 and 1988, and under the laws

  of the State of Illinois.

         2.     The jurisdiction of this Court is invoked under the provisions of Title

  28 of the United States Code, Sections 1331 and 1343. Plaintiff also invokes the

  supplemental jurisdiction of this Court pursuant to Title 28 of the United States

  Code, Section 1367.



                                            1
      Case: 1:19-cv-07420 Document #: 1 Filed: 11/08/19 Page 2 of 8 PageID #:2




       3.     Venue is proper in the United States District Court for the Northern

District of Illinois under Title 28 of the United States Code, Section 1391(b)(2), as

the events complained of occurred within this district.

                                         PARTIES

       4.     At all times relevant herein, Plaintiff DION PAGE (hereinafter “Dion”)

was a resident of the CITY OF CHICAGO, County of Cook, State of Illinois, and a

citizen of the State of Illinois.

       5.     Defendant PETER H. TOLEDO was at all times relevant, a sworn

police officer/sergeant employed by Defendant CITY OF CHICAGO, and was acting

within the scope of his agency, service and/or employment with the CITY OF

CHICAGO, and was acting under color of the statutes, ordinances, regulations,

customs, and usages of the State of Illinois.

       6.     Defendant CITY OF CHICAGO is a municipal corporation organized,

existing and doing business under the laws of the State of Illinois, and at all times

relevant provided police services in the CITY OF CHICAGO through the Chicago

Police Department.

       7.     At all times relevant, including on or about September 8, 2019, the

Defendant, CITY OF CHICAGO, employed a force of police officers who served

through the Chicago Police Department and who were assigned to work within

various geographical areas within the CITY OF CHICAGO.




                                           2
      Case: 1:19-cv-07420 Document #: 1 Filed: 11/08/19 Page 3 of 8 PageID #:3




                                          FACTS

         8.    On or about September 8, 2019, Dion was walking southbound in an

alley parallel to and behind LeClaire Avenue near its intersection with LeMoyne

Street in Chicago, Illinois.

         9.    Also walking southbound in the alley was Shannon Williams

(hereinafter “Shannon”), an acquaintance of Dion’s.

         10.   While Dion and Shannon were walking, Defendant Toledo was driving

an unmarked Chicago police vehicle in the alley.

         11.   Moments later, Defendant Toledo and other officers handcuffed and

otherwise placed Dion and Shannon in police custody while refusing to explain why

they were doing so.

         12.   Dion and Shannon remained handcuffed together, standing, in police

custody, with no explanation, for over 30 minutes, while Defendant Toledo left the

scene.

         13.   When Defendant Toledo returned, Dion and Shannon were placed

under arrest.     The arresting officers refused to explain why they were being

arrested.

         14.   Only after Dion arrived at the police station did he learn that he had

been arrested for burglary of a house located at 1523 North LeClaire Avenue, in

Chicago, a Class 2 Felony, punishable by three to seven years in prison.

         15.   Defendant Toledo claimed he observed both men exiting the gate of the

back yard of 1523 N. LeClaire.




                                           3
        Case: 1:19-cv-07420 Document #: 1 Filed: 11/08/19 Page 4 of 8 PageID #:4




         16.   Defendant Toledo did not, in fact, observe either Dion or Shannon exit

the back yard of 1523 N. LeClaire Avenue, because neither of them were ever in the

yard.

         17.   Neither Defendant Toledo, nor any other officer, observed Dion with

any stolen property.

         18.   Neither Defendant Toledo, nor any other officer, observed Dion engage

in theft or burglary.

         19.   No witness informed Defendant Toledo or any other officer that Dion

had engaged in theft or burglary.

         20.   There was no physical evidence connecting Dion to any theft or

burglary in or around 1523 N. LeClaire Avenue.

         21.   Neither Defendant Toledo, nor any other officer, had probable cause to

believe Dion had committed, was committing, or was going to commit any crime.

         22.   Despite this, Defendant Toledo arrested Dion, placed him in custody,

initiated and continued criminal charges against him, causing him to be

incarcerated, and to contemplate the possibility of being imprisoned for up to seven

years.

         23.   On September 26, 2019, after Sergeant Toledo testified at an

evidentiary hearing, Cook County Circuit Judge Anjana M.J. Hansen issued a

finding of no probable cause as to the criminal charges against Dion and Shannon.

As a result, the charges were dismissed.




                                           4
     Case: 1:19-cv-07420 Document #: 1 Filed: 11/08/19 Page 5 of 8 PageID #:5




                                COUNT I – FEDERAL CLAIM
                               VIOLATION OF DUE PROCESS
                                  DEFENDANT TOLEDO

      24.    Each paragraph of this Complaint is incorporated as if restated fully

herein.

      25.    Defendant Toledo initiated criminal charges against Dion without

probable cause and with malice, resulting in deprivation of his liberty without

probable cause, in violation of the 14th Amendment to the U.S. Constitution

      26.    The charges were dismissed against Dion on September 26, 2019, in a

manner indicative of his innocence.

      27.    As a proximate result of Defendant Toledo’s misconduct, Dion suffered

loss of liberty, physical and mental anguish, and emotional pain and suffering.

      WHEREFORE, the Plaintiff, Dion Page, prays for judgment against

Defendant Toledo in a fair and reasonable amount, including compensatory and

punitive damages, reasonable attorneys’ fees, and for any additional relief this

Court deems just and proper.

                         COUNT II – FEDERAL CLAIM
                          UNLAWFUL DETENTION
                           DEFENDANT TOLEDO

      28.    Each paragraph of this Complaint is incorporated as if restated fully

herein.

      29.    Defendant Toledo caused Dion to be detained unreasonably and

without probable cause, resulting in his unlawful detention, in violation of the 4th

Amendment to the U.S. Constitution



                                         5
     Case: 1:19-cv-07420 Document #: 1 Filed: 11/08/19 Page 6 of 8 PageID #:6




      30.    The charges were dismissed against Dion on September 26, 2019, in a

manner indicative of his innocence.

      31.    As a proximate cause of Defendant Toledo’s misconduct, Dion suffered

loss of liberty, physical and mental anguish, and emotional pain and suffering.

      WHEREFORE, the Plaintiff, Dion Page, prays for judgment against

Defendant Toledo in a fair and reasonable amount, including compensatory and

punitive damages, reasonable attorney’s fees, and for any additional relief this

Court deems just and proper.



                         COUNT III – FEDERAL CLAIM
                              FALSE ARREST
                           DEFENDANT TOLEDO

      32.    Each paragraph of this Complaint is incorporated as if restated fully

herein.

      33.    Defendant Toledo arrested Dion without probable cause to believe he

had committed a crime, in violation of the 4th Amendment to the U.S. Constitution.

      34.     At all times relevant, Defendant Toledo was acting under color of the

statutes, ordinances, regulations, customs, and usages of the State of Illinois, and

within the scope of his employment as a Chicago police officer.

      35.    As a proximate cause of Defendant Toledo’s misconduct, Dion suffered

loss of liberty, physical and mental anguish, and emotional pain and suffering.

      WHEREFORE, the Plaintiff, Dion Page, prays for judgment against

Defendant Toledo in a fair and reasonable amount, including compensatory and




                                          6
     Case: 1:19-cv-07420 Document #: 1 Filed: 11/08/19 Page 7 of 8 PageID #:7




punitive damages, reasonable attorney’s fees, and for any additional relief this

Court deems just and proper.

                        COUNT IV-- STATE LAW CLAIM
                         MALICIOUS PROSECUTION
                            CITY OF CHICAGO

      36.    Each paragraph of this Complaint is incorporated as if restated fully

herein.

      37.    In the manner described more fully above, Defendant City of Chicago,

by and through its agent, Defendant Toledo, accused Dion of criminal activity and

exerted influence to initiate, continue and perpetuate judicial proceedings against

Dion without any probable cause for doing so.

      38.     In so doing, Defendant City of Chicago, by and through its agent

Defendant Toledo, caused Dion to be subjected improperly to judicial proceedings

for which there was no probable cause. These judicial proceedings were instituted

and continued maliciously, resulting in injury.

      39.    Defendant Toledo’s actions were committed under color of law and

within the scope of his employment with the City of Chicago.

      40.    As a result of Defendant City of Chicago’s aforesaid misconduct, Dion

suffered loss of liberty, great mental anguish, humiliation, degradation, emotional

pain and suffering, and other grievous and continuing injuries and damages

                   .COUNT V -- INDEMNIFICATION CLAIM
                              CITY OF CHICAGO

      41.    Each paragraph of this Complaint is incorporated as if restated fully

herein.



                                          7
     Case: 1:19-cv-07420 Document #: 1 Filed: 11/08/19 Page 8 of 8 PageID #:8




      42.   At all relevant times, CITY OF CHICAGO was the employer of

Defendant Toledo.

      43.   Defendant Toledo committed the acts alleged above under color of law

and in the scope of his employment as an employee of the CITY OF CHICAGO.

      44.   Illinois law provides that governmental entities are directed to pay any

tort judgment for any damages for which employees are liable within the scope of

their employment activities.

  WHEREFORE, should Defendant Toledo be found liable on one or more of the

claims set forth above, the Plaintiff, DION PAGE, demands that, pursuant to

Illinois law, Defendant CITY OF CHICAGO be found liable for any judgment

plaintiff obtains against Defendant Toledo, as well as attorney’s fees and costs

awarded, and for any additional relief this Court deems just and proper.



  DATED: November 8, 2019

                                                   Respectfully submitted,


                                             By:     /s/ Jordan Marsh
                                                   Attorney for Plaintiff
  Jordan Marsh
  Law Office of Jordan Marsh
  55 East Monroe Street, Suite 3800
  Chicago, IL 60603
  (312) 598-2828
  jordan@jmarshlaw.com
  Atty # 6216489 (IL)




                                         8
